Citation Nr: 0825139	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in August 2007.


FINDING OF FACT

The currently diagnosed hepatitis C infection is shown to be 
more likely due to post-service risk factors than to any 
incident of service.

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated in active 
service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A. Duty to Notify

In a September 2003 letter, the RO notified the veteran of 
the evidence required to substantiate his claim and informed 
the veteran what evidence VA would be responsible for 
obtaining and what evidence VA would assist the veteran in 
obtaining.  This notice complied with the timing requirements 
set forth in Pelegrini, as it was provided prior to the 
initial unfavorable rating decision.

The July 2006 Supplemental Statement of the Case informed the 
veteran of the evidence necessary to establish a disability 
rating and effective date.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has also been afforded a VA examination, from which 
an opinion was obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  

II.	Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2007).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that he contracted hepatitis C during 
service.  The in-service risk factors identified by the 
veteran include air gun inoculations in basic training, 
sharing razors during service and getting tattoos during 
service.  

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110) 
November 30, 1998.

As previously noted, the veteran had active duty service from 
October 1968 to December 1969.  Service medical records do 
not show any evidence of treatment for hepatitis C.   The 
veteran asserts that his risk factors during service included 
tattoos and injections.  A review of the service medical 
records indicates that no tattoos were noted at enlistment.  
Service medical records show that the veteran received 
inoculations during service.  The veteran was separated from 
service in December 1969 due to a pre-existing wool allergy.  
He did not undergo a separation examination.  No tattoos were 
noted in the service medical records.    

Post-service VA medical records reflect that the veteran was 
diagnosed with hepatitis C in 2003.  

As noted above, the veteran asserts that he contracted 
hepatitis C from airgun inoculations, tattoos or sharing 
razors during service.  In statements and  testimony in 
support of his claim, the veteran has denied a history of 
intravenous drug use.  However, VA medical records show that 
post-service intravenous drug use and intranasal cocaine use 
have been noted.  VA treatment notes dated in September 2003 
reflect that the veteran reported a history of intranasal 
cocaine use on and off since 1971.  He reported that his last 
use was approximately three years prior.  The veteran 
reported a history of injecting speed approximately 20 years 
earlier.   

The record contains several medical opinions regarding the 
etiology of hepatitis C.   

In October 2005, the veteran submitted a statement from Dr. 
M.M., M.D., a VA physician.  Dr. M.M. noted that the veteran 
reported a history of getting several tattoos while on active 
duty and being exposed to multi-use injection device that was 
unsterilized.  Dr. M.M. opined that either of these could 
have been the cause of the viral infection.  

The veteran submitted a statement from an army medic, J.B., 
in May 2006.  J.B. related that he was an allergy immunology 
technician at the United States Military Academy at West 
Point.  He stated that he frequently used airject injector 
guns for mass immunological sessions and witnessed many cases 
of possible blood 
cross-contamination from patient to patient.  J.B. stated 
that, although the air injectors were autoclaved prior to 
each session, and the injector head wiped with isopropyl 
alcohol between each patient, it is very feasible that cross 
contamination occurred as a result of patient blood on 
injector tip between each patient.  

The veteran had a VA examination in June 2006.  The examiner 
reviewed the claims file.  The examiner noted that the 
veteran did not have any transfusions prior to 1992 and had 
no civilian blood exposure.  The examiner noted that the 
veteran used intravenous drugs and nasal cocaine between 1970 
and 1971.  The examiner noted that the veteran had eight 
tattoos and no body piercings.  The veteran denied a history 
of unprotected sex or multiple partners.  The examiner opined 
that hepatitis C is "less likely than not" related to 
military service.  The examiner stated that, despite the lack 
of any scientific evidence to document transmission of HCV 
with air gun injectors, it is biologically plausible.

In October 2008, the Board requested a VHA medical expert 
opinion.  In a March 2008 opinion, a VA specialist, Dr. H.L., 
opined that there was a less than 50 percent likelihood that 
the hepatitis C was related to air gun injections, getting 
tattoos during service or sharing razors in service.  Dr. 
H.L. opined that hepatitis C was "at least as likely as 
not" related to intravenous drug use and intranasal cocaine 
use.  He explained that the strongest risk factor for 
hepatitis C infection is injection drug use.  He stated that 
it is well-established that the majority of patients who 
acquire the disease in the U.S. do so through injection drug 
use.  Dr. H.L.  indicated that even short term injection drug 
use carries a significant risk of hepatitis C virus 
acquisition.  He stated that tattoos have been implicated in 
rare cases of hepatitis C transmission.  Dr. H.L. stated 
that, although there is biological plausibility to the 
suggestion that air gun inoculations and sharing razors may 
have led to infection, it was significantly less likely than 
transmission through intravenous drug use.

The Board is presented with conflicting opinions regarding 
whether hepatitis C was incurred in service.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one medical professional's opinion over another, depending 
on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion. Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  The Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).

In this case, the Board assigns greater probative value to 
the 2006 VA examination and the 2008 VHA opinion.  These 
opinions were based upon a review of the entire claims file.  
The opinions from Dr. M.M. and J.B., in contrast, were not 
based upon a review of the claims file.  These opinions did 
not address the post-service hepatitis risk factors of 
intravenous drug use and intranasal cocaine use, which, 
though denied by the veteran, is documented in VA medical 
records.  In addition, while the 2006 VA examination report 
and the 2008 VHA opinion indicated that contracting hepatitis 
C from airgun inoculations was "biologically plausible" 
both opinions indicated that hepatitis C was most likely 
related to post-service drug use.  

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
service connection for hepatitis C.  Hepatitis C was not 
shown during service or for many years after separation from 
service, and the weight of the competent medical evidence is 
against a finding that hepatitis C was incurred as a result 
of inoculations during service or sharing razors during 
service.  In reaching this determination, the Board has 
considered the applicability of the benefit of the doubt.  
However, as the evidence is not in relative equipoise, the 
veteran may not be afforded the benefit of the doubt.  38 
U.S.C.A.
 § 5107 (West 2002).
   


ORDER

Service connection for hepatitis C is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


